As Filed with the Securities and Exchange Commission on May 12, 2014 1933 Act File No. 002-21600 1940 Act File No. 811-01209 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 68 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 54 [ X ] (Check appropriate box or boxes.) BRIDGES INVESTMENT FUND, INC. (Exact name of Registrant as Specified in Charter) 8401 West Dodge Road, 256 Durham Plaza Omaha, Nebraska 68114 (Address of Principal Executive Office) (Zip Code) (402) 397-4700 Registrant’s Telephone Number, including Area Code Edson L. Bridges III 8401 West Dodge Road, 256 Durham Plaza Omaha, Nebraska 68114 (Name and Address of Agent for Service) Copy to: Dennis Fogland, Esq. Baird Holm LLP 1500 Woodmen Tower Omaha, Nebraska 68102 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 68 to the Registration Statement of Bridges Investment Fund, Inc. on Form N-1A hereby incorporates Parts A, B and C from the Company’s PEA No. 67 on Form N-1A filed April 23, 2014.This PEANo.68 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.67 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 68 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 68 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Omaha, and State of Nebraska, on May 12, 2014. BRIDGES INVESTMENT FUND, INC. By:/s/Edson L. Bridges III Edson L. Bridges III President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 68 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Edson L. Bridges II Chairman Emeritus May 12, 2014 Edson L. Bridges II /s/ Edson L. Bridges III President, Chief Executive Officer and Director May 12, 2014 Edson L. Bridges III /s/ Robert W. Bridges Director May 12, 2014 Robert W. Bridges /s/ Nancy K. Dodge Treasurer May 12, 2014 Nancy K. Dodge /s/ Nathan P. Dodge III Director May 12, 2014 Nathan P. Dodge III /s/ Adam M. Koslosky Director May 12, 2014 Adam M. Koslosky /s/ Michael C. Meyer Chairman and Director May 12, 2014 Michael C. Meyer /s/ Gary L. Petersen Director May 12, 2014 Gary L. Petersen /s/ Robert Slezak Director May 12, 2014 Robert Slezak /s/ Kelly A. Walters Director May 12, 2014 Kelly A. Walters /s/ Lyn Wallin Ziegenbein Director May 12, 2014 Lyn Wallin Ziegenbein EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
